UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of The Securities Exchange Act of 1934 STRAIGHT PATH COMMUNICATIONS INC. (Exact name of registrant as specified in its charter) Delaware 46-2457757 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5300 Hickory Park Drive, Suite 218, Glen Allen, VA 23059 (Address of principal executive offices, zip code) (804) 433-1522 (Registrant’s telephone number, including area code) With copies to: Straight Path Communications Inc. 520 Broad Street Newark, New Jersey 07102 Attention: Davidi Jonas Dov T. Schwell, Esq. c/o Schwell Wimpfheimer & Associates LLP 1430 Broadway, Suite 1615 New York, NY 10018 (646) 328-0795 Securities to be registered pursuant to Section12(b) of the Act: Title of each class to be registered Name of each exchange on which registered N/A N/A Securities registered pursuant to section12(g) of the Act: Class B common stock, par value $0.01 per share Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x INFORMATION INCLUDED IN INFORMATION STATEMENT AND INCORPORATED BY REFERENCE IN FORM 10 CROSS-REFERENCE SHEET BETWEEN INFORMATION STATEMENT AND ITEMS OF FORM 10 This registration statement on Form 10 (the “Form 10”) incorporates by reference information contained in the information statement filed as exhibit 99.1 hereto (the “information statement”). The cross-reference table below identifies where the items required by Form 10 can be found in the information statement. Item No. Item Caption Location in Information Statement 1. Business “Executive Summary” and “Business” 1A. Risk Factors “Risk Factors” 2. Financial Information “Unaudited Pro Forma Combined Financial Data” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” 3. Properties “Executive Summary” and “Business” 4. Security Ownership of Certain Beneficial Owners and Management “Security Ownership by Certain Beneficial Owners and Management” 5. Directors and Executive Officers “Management” 6. Executive Compensation “Executive Compensation” 7. Certain Relationships and Related Transactions, and Director Independence “Our Relationship with IDT After the Spin-Off and Related Person Transactions” 8. Legal Proceedings “Legal Proceedings” 9. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters “Executive Summary;” “Risk Factors;” “The Spin-Off;” “Dividend Policy;” and “Description of Our Capital Stock” Recent Sale of Unregistered Securities “Recent Sale of Unregistered Securities” Description of Registrant’s Securities to be Registered “Description of Our Capital Stock” Indemnification of Directors and Officers “Description of Our Capital Stock;” and “Our Relationship with IDT After the Spin-Off and Related Person Transactions” Financial Statements and Supplementary Data including the Combined Financial Statements “Unaudited Pro Forma Combined Financial Data;” “Management’s Discussion and Analysis of Financial Condition and Results of Operations;” and “Index to Combined Financial Statements” Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None Financial Statements and Exhibits “Unaudited Pro Forma Combined Financial Data”; “Management’s Discussion and Analysis of Financial Condition and Results of Operations”; and “Index to Combined Financial Statements” and the combined financial statements referenced therein (a)List of Financial Statements 1 The following historical and pro forma combined financial statements of Straight Path Communications Inc. are included in the information statement and filed as part of this registration statement on Form 10: Audited Combined Financial Statements, including Report of Independent Registered Public Accounting Firm, as of, and for the fiscal years ended, July 31, 2012 and 2011; Condensed Combined Balance Sheets as of April 30, 2013 (unaudited) and July 31, 2012; Condensed Combined Unaudited Statements of Operations for the nine months ended April 30, 2013 and 2012; and Condensed Combined Unaudited Statements of Cash Flows for the nine months ended April 30, 2013 and 2012. (b)Exhibits The following exhibits are filed herewith unless otherwise indicated: Exhibit Number Exhibit Description Form of Separation and Distribution Agreement between IDT Corporation and Straight Path Communications Inc. Form of the Amended and Restated Certificate of Incorporation of Straight Path Communications Inc.# Form of By-Laws of Straight Path Communications Inc. Specimen common stock certificate of Straight Path Communications Inc. *10.1 Form of 2013 Stock Option and Incentive Plan Form of Transition Services Agreement Form of Tax Separation Agreement *10.4 Form of ISO Stock Option Agreement *10.5 Form of Nonqualified Stock Option Agreement *10.6 Form of Restricted Stock Agreement Consent of Zwick and Banyai, PLLC Preliminary Information Statement of Straight Path Communications Inc., subject to completion, dated June 13, 2013 Consent of Prospective Director – K. Chris Todd# Consent of Prospective Director – William F. Weld# Consent of Prospective Director – Fred S. Zeidman# # Previously filed. * Management contract or compensatory plan or arrangement 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. STRAIGHT PATH COMMUNICATIONS INC. By: /s/ Davidi Jonas Name: Davidi Jonas Title: Chief Executive Officer Dated: June 13, 2013 3 INDEX TO EXHIBITS Exhibit Number Exhibit Description Form of Separation and Distribution Agreement between IDT Corporation and Straight Path Communications Inc. Form of the Amended and Restated Certificate of Incorporation of Straight Path Communications Inc.# Form of By-Laws of Straight Path Communications Inc. Specimen common stock certificate of Straight Path Communications Inc. *10.1 Form of 2013 Stock Option and Incentive Plan Form of Transition Services Agreement Form of Tax Separation Agreement *10.4 Form of ISO Stock Option Agreement *10.5 Form of Nonqualified Stock Option Agreement *10.6 Form of Restricted Stock Agreement Consent of Zwick and Banyai, PLLC Preliminary Information Statement of Straight Path Communications Inc., subject to completion, dated June 13, 2013 Consent of Prospective Director – K. Chris Todd# Consent of Prospective Director – William F. Weld# Consent of Prospective Director – Fred S. Zeidman# # Previously filed. * Management contract or compensatory plan or arrangement 4
